--------------------------------------------------------------------------------


Exhibit 10h (i)
 
INCENTIVE STOCK OPTION AGREEMENT
(Under the Kaman Corporation
2003 Stock Incentive Plan)






THIS AGREEMENT, made and entered into as of the ___ day of _________, 20___ by
and between KAMAN CORPORATION, a Connecticut corporation, with its principal
office in Bloomfield, Connecticut (the "Corporation"), and ___________ (the
"Optionee");


W I T N E S S E T H :
 
WHEREAS, the Optionee is now a full-time salaried employee of the Corporation or
a subsidiary thereof, the term "subsidiary" being used herein as defined in the
Corporation's 2003 Stock Incentive Plan (the "Plan"); and


WHEREAS, the Corporation desires to give the Optionee an opportunity to acquire
shares of the Class A Common Stock of the Corporation (the "Stock" or "shares")
pursuant to the Plan in consideration of and on the terms and conditions stated
in this Agreement;


NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements contained in this Agreement, the parties agree as follows:


1. GRANT OF OPTION. Subject to the terms and conditions set forth in this
Agreement, the Corporation grants to the Optionee, effective the day and year
first above written (hereinafter called the "date of grant"), the right and
option (hereinafter called the "option"), exercisable during the period
commencing on the date of grant and ending ten (10) years after the date of
grant, to purchase from the Corporation from time to time, up to but not
exceeding in the aggregate _______ shares of the Stock to be issued upon the
exercise hereof, fully paid and non-assessable; provided that the exercise of
the option is restricted as set forth in Section 2 of this Agreement.
 
2.   TERMS AND CONDITIONS OF OPTION. The following terms and
conditions shall apply to the option:
   (a) Option Price. The purchase price of each share subject to the option
shall be $_____ being 100% of the fair market value of the shares subject to the
option on the date of grant.
(b) Type of Option. The option is an incentive stock option meeting the
requirements of such options as defined in Section 422 of the Internal Revenue
Code of 1986, as amended.
(c) Period of Option. The option granted under the Plan shall have a term of ten
(10) years from the date on which it is granted; provided that the option or the
unexercised portion thereof (to the extent exercisable on the date of
termination of employment) shall terminate at the close of business on the day
three (3) months following the date on which the Optionee ceases to be employed
by the Corporation or a subsidiary, unless the option shall have already expired
by its terms, except as provided under subsection (f) of this section in the
event of the death or disability of the Optionee.
(d) Exercise of Option. The option granted under the Plan shall be exercisable
with respect to not more than ______ percent (___%) of the shares subject
thereto after the expiration of one (1) year following the date of grant, and
shall be exercisable as to an additional _______ percent (___%) of such shares
after the expiration of each of the succeeding ________ (___) years, on a
cumulative basis, so that the option, or any unexercised portion thereof, shall
be fully exercisable after a period of ________ (___) years from the date of
grant, provided that any portion of the option which remains unexercisable shall
become exercisable in the event of a Change in Control, as defined and subject
to the conditions set forth in the Plan. Except as provided in subsection (f) of
this section, the Optionee may not exercise the option or any part thereof
unless at the time of such exercise the Optionee shall be employed by the
Corporation or a subsidiary and shall have been so employed continuously since
the date of grant, excepting leaves of absence approved by the Committee, as
defined in the Plan; provided, however, that an Optionee may exercise the option
during the three (3) month period following such continuous employment unless
such option shall have already expired by its terms. The option shall be
exercised in the manner set forth in Section 3 of this Agreement by serving
written notice of exercise on the Corporation accompanied by full payment of the
purchase price in cash. Any obligation of the Corporation to accept such payment
and issue the shares as to which such option is being exercised shall be
conditioned upon the Corporation's ability at nominal expense to issue such
shares in compliance with all applicable statutes, rules or regulations of any
governmental authority. The Corporation may secure from the Optionee any
assurances or agreements that the Committee, in its sole discretion, shall deem
necessary or advisable in order that the issuance of such shares shall comply
with any such statutes, rules or regulations.
(e) Nontransferability. The option shall not be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution, and the
option shall be exercisable, during the Optionee’s lifetime, only by the
Optionee.
(f) Death or Disability of Optionee. In the event of the death or disability of
the Optionee while in the employ of the Corporation or a subsidiary, the option
may be exercised within the period of one (1) year succeeding death or
disability to the extent otherwise exercisable at the time of exercise, but in
no event later than ten (10) years from the date the option was granted. In the
event of the death of the Optionee, the option may be so exercised by the person
or persons designated in the Optionee's will for that purpose. If no such person
or persons are so designated or if the Optionee dies intestate, then the option
may be exercised within said period by the legal representative or
representatives of the Optionee's estate. In the event that the Optionee is
disabled, the term "disabled", meaning permanent and total disability as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, while in
the employ of the Corporation or a subsidiary, the option may be exercised
within said period either by the Optionee or by his representative, as the case
may be.
(g) Stockholder Rights. The Optionee shall not be entitled to any rights as a
stockholder with respect to any shares subject to the option prior to the date
of issuance to the Optionee of a stock certificate representing such shares.


3. MANNER OF EXERCISE OF OPTION. The option shall be exercised by delivering to
the Chief Financial Officer of the Corporation from time to time a signed
statement of exercise specifying the number of shares to be purchased, together
with cash or a check to the order of the Corporation for an amount equal to the
purchase price of such shares. In the discretion of the Committee, payment in
full or in part may also be made by delivery of (i) irrevocable instructions to
a broker to deliver promptly to the Corporation the amount of sale or loan
proceeds to pay the exercise price, or (ii) previously owned shares of Stock not
then subject to restrictions under any Corporation plan (but which may include
shares the disposition of which con-stitutes a disqualifying disposition for
purposes of obtaining incentive stock option treatment for federal tax
purposes), or (iii) shares of Stock otherwise receivable upon the exercise of
such option (which will constitute a disqualifying disposition of such shares
for federal tax purposes). The issuance of optioned shares shall be conditioned
on the Optionee having either (i) paid, or (ii) made provisions satisfactory to
the Committee for the payment of, all applicable tax withholding obligations, if
any.


Within twenty (20) days after such exercise of the option in whole or in part,
the Corporation shall deliver to the Optionee, at the principal office of the
Corporation, certificates for the number of shares with respect to which the
option shall be so exercised, issued in the Optionee's name, provided that, if
the stock transfer books of the Corporation are closed for the whole or any part
of said twenty (20) day period, then such period shall be extended accordingly.
Each purchase of Stock hereunder shall be a separate and divisible transaction
and a completed contract in and of itself.


4. STOCK RESERVATIONS. The Corporation shall at all times during the term of
this Agreement reserve and keep available such number of shares of its Stock as
will be sufficient to satisfy the requirements of this Agreement, and shall pay
all original issue taxes, if any, on the exercise of the option, and all other
fees and expenses necessarily incurred by the Corporation in connection
therewith.


5. TERMINATION OF OPTION. If the Optionee shall no longer be a full-time
salaried employee of the Corporation or a subsidiary, Optionee’s employment
being terminated for any reason whatsoever other than death or disability, any
unexercised portion of the option shall terminate at the close of business on
the day three (3) months following the date of the termination of Optionee’s
employment, unless such option shall have already expired by its terms. This
option shall be exercisable, if at all, during such three (3) month period only
to the extent exercisable on the date of termination of employment. For purposes
of this option, a transfer of the employment of Optionee from the Corporation to
a subsidiary, or vice versa, or from one subsidiary to another subsidiary, shall
not be deemed a termination of employment.


6. EFFECT ON CHANGES IN CAPITAL STRUCTURE. The existence of the option shall not
affect in any way the right or power of the Corporation or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation's capital structure or its business, or any
merger or consolidation of the Corporation, or any issue of bonds, debentures,
preferred or prior preference stocks ahead of or affecting the Stock or the
rights thereof, or the dissolution or liquidation of the Corporation, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceedings, whether of a similar character or otherwise.
 
7. DILUTION OR OTHER ADJUSTMENTS. In the event that prior to delivery by the
Corporation of all the shares of Stock subject to the option, the Corporation
shall have effected one or more stock splits, stock dividends, mergers,
reorganizations, consolidations, combinations or exchanges of shares,
recapitalizations or similar capital adjustments, the Board of Directors of the
Corporation shall equitably adjust the number, kind and option price of the
shares remaining subject to the option in order to avoid dilution or enlargement
of option rights.


8. COMPLIANCE WITH LAWS. Notwithstanding any of the provisions hereof, the
Optionee agrees for himself/herself and his/her legal representatives, legatees
and distributees that the option shall not be exercisable, and that the
Corporation shall not be obligated to issue any shares hereunder, if the
exercise of said option or the issuance of such shares shall constitute a
violation by the option holder or the Corporation of any provision of any law or
regulation of any governmental authority.


9. NOTICES. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications to the Corporation shall be mailed to or delivered to the Chief
Financial Officer at the principal office of the Corporation, and all notices by
the Corporation to the Optionee may be given to the Optionee personally or by
mail, facsimile or electronic mail to the Optionee at the Optionee’s place of
employment with the Corporation or a subsidiary or the last designated address
for the Optionee on the employment records of the Corporation.


10. ADMINISTRATION AND INTERPRETATION. The administration of the option shall be
subject to such rules and regulations as the Committee deems necessary or
advisable for the administration of the Plan. The determination or the
interpretation and construction of any provision of the option by the Committee
shall be final and conclusive upon all concerned, unless otherwise determined by
the Board of Directors of the Corporation. The option shall at all times be
interpreted and applied in a manner consistent with the provisions of the Plan,
and in the event of any inconsistency between the terms of the option and the
terms of the Plan, the terms of the Plan shall control, the terms of the Plan
being incorporated herein by reference.


    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as
of the date first written above.




 
 
 
 
 
 KAMAN CORPORATION
 
By:  
 __________________________________
 
Its
 
 
 
 __________________________________  
                                                                          ,
Optionee


 
